ORDER
Movant appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the allegations in his motion, the transcripts of his plea of guilty, his sentencing and his revocation of probation, and the findings and conclusions of the motion court. Those findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).